Exhibit 10.12(e)

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT           This Second Amendment to
Employment Agreemet is made and entered into as of November 19, 2002, by and
between PriceSmart, Inc., a Delaware Corporation (“Employer”) and Allan C.
Youngberg (“Executive”).           Recitals               A)   On July 23, 1999,
an Employment Agreement was made and entered into by and between Employer and
Executive. B)   On September 26, 2001, a First Amendment to Employment Agreement
was made and entered into by and between Employer and Executive. C)   Pursuant
to a Memorandum dated October 16, 2001, Executive’s Annual Base Salary was
increased to $210,000, effective as of September 1, 2001. D)   Employer and
Executive now desire to further amend the Employment Agreement, as set forth
herein below:           Agreement                 1)   Section 3.1 of the
Employment Agreement, which currently provides:                3.1   Term. The
term of Executive’s employment hereunder shall commence on August 13, 1999 and
shall continue until August 12, 2002, unless sooner terminated or extended as
hereinafter provided (the “Employment Term”).               is hereby amended to
provide as follows:               3.1   Term. The term of Executive’s employment
hereunder shall commence on August 13, 1999 and shall continue until August 12,
2003 unless sooner terminated or extended as hereinafter provided (the
“Employment Term”).           2)   All other terms of the Employment Agreement,
as amended, shall remain unaltered and fully effective.          

Executed in San Diego, California, as of the date first written above.    
EXECUTIVE EMPLOYER       PRICESMART, INC. /s/ALLAN C. YOUNGBERG By: /s/GIL
PARTIDA
Name: Gil Parida
Its: President